Citation Nr: 9908273	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  

Entitlement to service connection for myofascial pain.  

Entitlement to service connection for a left arm disability.  

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran performed active duty in April and May 1975 and 
from May 1979 to April 1983.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 1997 
rating decision.  


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between any current TMJ dysfunction, myofascial pain, left 
arm disability, or cervical spine disability and injury or 
disease during the veteran's active service. 


CONCLUSION OF LAW

The veteran's claims for service connection for TMJ 
dysfunction, myofascial pain, a left arm disability, and a 
cervical spine disability, are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has TMJ dysfunction, myofascial 
pain, a left arm disability and a cervical spine disability 
that are related to his injuries sustained in a helicopter 
accident in 1981, during his active service in the Coast 
Guard.  However, he is advised that where the determinative 
issues involve questions of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, I find that 
the veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection for TMJ dysfunction, myofascial 
pain, a left arm disability and a cervical spine disability.  

The veteran satisfies the initial criteria for presenting a 
well grounded claim for TMJ dysfunction, myofascial pain, a 
left arm disability and a cervical spine disability in that 
reports of private treatment reflect those conditions.  For 
example, reference is made to each of these conditions in a 
December 1996 private medical statement.  

As for the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
has reported that he was injured in a helicopter accident in 
service in 1981.  The veteran is not competent to offer an 
opinion with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  He is, however, competent to state what he 
experienced.  Therefore, even though the service medical 
records do not refer to any injuries sustained in a 
helicopter accident, as described by the veteran, the 
veteran's statements alone must be accepted at face value and 
would provide sufficient evidence for the second element of 
the Caluza  analysis, for the purpose of determining whether 
the claim is well grounded.  

Nevertheless, the veteran's claims for service connection 
must fail, as the record does not contain any competent 
evidence that would establish a nexus between the current 
complaints and any injury or disease during his active 
service.  

Various reports of postservice treatment reflect the medical 
history reported by the veteran indicative of injury in 
service and continued symptoms in the present.  However, the 
veteran is advised that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement for a well grounded claim.  Such evidence cannot 
enjoy the presumption of truthfulness as to determination of 
well groundedness because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Also, in effect, the veteran's contentions regarding injury 
in service are probative to the extent that they suggest a 
continuity of symptomatology from the veteran's military 
service.  38 C.F.R. 3.303(b).  However, in this case, lay 
evidence of continuity of symptoms is not sufficient, but a 
medical nexus is needed.  See Savage v. Gober, 10 Vet. App. 
488; Falzone v. Brown, 8 Vet. App. 398 (1995).  In this case, 
competent medical evidence is needed to identify the extent 
of injury in service, in other words, to identify a proper 
diagnosis and etiology.  Medical opinion is also necessary to 
show that the current clinical findings are related to the 
veteran's inservice complaint.  

In view of the foregoing, the veteran has not satisfied his 
initial burden of presenting a well grounded claim for 
service connection.  Consequently, there is not duty to 
assist under the provisions of 38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  The appellant's representative has argued that 
VA has expanded its duty to assist the claimant by provisions 
in its manual M21-1, and that the Board should determine 
whether the RO has followed the guidelines therein and remand 
the appeal for further development if the RO has not followed 
such guidelines.  This manual is not supposed to be a 
substantive rule, see Fugere v. Derwinski, 1 Vet. App. 103, 
106 (1990).  The representative has not cited to a court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  Consequently, I see no basis upon which 
to comply with the representative's request in this regard.


ORDER

The veteran has not presented a well-grounded claim for 
service connection for a TMJ dysfunction, myofascial pain, 
left arm disability, or cervical spine disability.  The 
appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


- 5 -


- 1 -


